DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit”, “ a control unit”, “a transmission unit” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1,4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. Chen et al. (US 2019/0130174) (hereafter Chen) in view of Castillo et al. “Class Attendance Generation through Multiple Facial Detection and Recognition Using Artificial Neural Network” (hereafter Castillo).
 	Regarding claims 1, 7 and 8, Chen discloses an information processing device and method comprising: 
a receiving unit configured to receive face image data of 
 a control unit configured to compare the face image data with registered face image data of the determining, for each picture, an attendance result of the teacher corresponding to the classroom during this time period based on a similarity between a to-be-recognized face image in this picture and an image in a face comparison database, [0041], [0046], [0049], [0071], [0081]) and count the number of times 
Chen further discloses a non-transitory computer readable storage medium on which a program for making a computer to execute an attendance state management method is stored, the attendance state management method as per claim 8 (paragraph [0180]).
Chen does not explicitly disclose the attendance for student and a transmission unit configured to transmit the number of times of photographing to a terminal device used by a teacher who teaches the class.
However, in same field of endeavor, Castillo teaches Class Attendance Generation through Multiple Facial Detection and Recognition Using Artificial Neural Network, in which the Fig. 3, shows the compare the face features to the database and update the student status and generate the class attendance, also, see, table 1, and page 40, Most faces were recognized by the system, which resulted to student having been recognized 20 times. Some students were only recognized a couple of times this can either be because the student was not captured in that frame or the face was of poor quality that the detection failed or resulted to an improper face image which is difficult even for a human being to confirm who the student is. page 41, left column, discloses the system is able to detect and recognize student that was trained and stored in the database, the implementation is done through python. The system updated the class attendance as well as generated an interface that shows the attendance that was taken so it can be viewed by the professor and/or students.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Castillo with the Chen, as a whole, so as to perform the classroom attendance for the student by comparing the facial features of the student with the database, the motivation is to efficiently generating a class attendance report.

Regarding claim 4, Chen discloses the information processing device wherein the class is taught a plurality of times during a certain period of time (see, abstract, The method comprises: acquiring an image of the platform area captured by the image capture device installed in the classroom during at least one time period of any one of class hours, [0008] acquiring an image of the platform area captured by the image capture device installed in the classroom during at least one time period of one class hour, paragraph [0068]), and the control unit counts the number of times of attendance of the class taught during the certain period of time for each student of the registered face image data ([0050] a processing sub-module, configured for determining, for each picture, whether the similarity between the to-be-recognized face image in the picture and the acquired image is greater than a predetermined similarity threshold; and if the similarity between the to-be-recognized face image in the picture and the acquired image is greater than the predetermined similarity threshold, increasing the number of recorded pictures by 1).
Regarding claim 6, the combined teachings as a whole further discloses the information processing device, wherein the control unit determines attendance of the student in the class in response to an instruction from the terminal device (Castillo, teaches Class Attendance Generation through Multiple Facial Detection and Recognition Using Artificial Neural Network, in which the Fig. 3, shows the compare the face features to the database and update the student status and generate the class attendance, also, see, table 1, and page 41, left column, discloses The system is able to detect and recognize student that was trained and stored in the database, the implementation is done through python. The system updated the class attendance as well as generated an interface that shows the attendance that was taken so it can be viewed by the professor and/or students).

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. Chen et al. (US 2019/0130174) (hereafter Chen) in view of Castillo et al. “Class Attendance Generation through Multiple Facial Detection and Recognition Using Artificial Neural Network” (hereafter Castillo) and further in view of Depp et al. (US 2002/0030582) (hereafter Depp).
 	Regarding claim 2, the combined teachings do not explicitly disclose the information processing device, wherein the transmission unit transmits a time when the student of the registered face image data is photographed by the camera to the terminal device.
	However, in same field of endeavor, Depp teaches in paragraph [0031] the students proceed G to take their seats at their desks 86 as normal. At an appropriate time, the students each would proceed H to the biometric device 84, and insert the card or token 82 into the biometric device 84 and provide a live biometric, such as a fingerprint, for reading by biometric device 84. As before, biometric device 84 would then compare the stored biometric data to the live biometric data to verify the identity of the student. This process continues throughout the day such that the identity and attendance of the student, as well as the time of the student's arrival (and exit) to and from each classroom, is biometrically verified. [0032], Each of the classrooms 81a-f is capable of transmitting the biometric verified time and attendance data from biometric devices 81a-f via their respective transmittal line 88a-f, which may be a wired connection or wireless, as by a satellite 89 or radio frequency. The time and attendance data are then transmitted to a central administrative office 90, where the time and attendance data for the students and teachers for a particular school may be stored and processed. The model of biometric time and attendance data collection and sending may be repeated and extended out for a school district, a region, and even a state.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Depp with the Chen and Castillo, as a whole, so as to transmit the time and attendance data for students to the remote office, the motivation is to provide more accurate records. 

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. Chen et al. (US 2019/0130174) (hereafter Chen) in view of Castillo et al. “Class Attendance Generation through Multiple Facial Detection and Recognition Using Artificial Neural Network” (hereafter Castillo) and further in view of Kocher et al. (US 2018/0225307) (hereafter Kocher).
Regarding claim 3, the combined teachings do not disclose the information processing device, wherein the transmission unit transmits the face image data which matches the registered face image data to the terminal device.
However, in same field of endeavor, Kocher teaches [0052] FIG. 4 (Embodiment 3) depicts a communications network 12 transmitting a facial photograph 15 taken via mobile device 1 on its camera 2 via its communications module 3. The photograph 15 is processed through the template conversion algorithm 10, and added to the database 9 via software module 13. As matches are made above threshold within database 9, it will display the image 25 and possibly multiple images 26 on the examiner's station 8 next to the original photograph 15. As the examiner determines the degree of identification, the examiner sends back a message 11, which may contain image 25 and images 26, to the operator of the mobile device 1. The text message would be displayed along with the image 25 and 26 on the mobile device 1.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kocher with the Chen with Castillo, as a whole, so as to transmitting the face image of the student upon matching the image with the database, the motivation is to identify the person. 

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. Chen et al. (US 2019/0130174) (hereafter Chen) in view of Castillo et al. “Class Attendance Generation through Multiple Facial Detection and Recognition Using Artificial Neural Network” (hereafter Castillo) and further in view of Jung et al. (US 2014/0192134) (hereafter Jung).
 	Regarding claim 5, the combined teachings do not disclose the information processing device, wherein the transmission unit transmits the face image data which does not match the registered face image data to the terminal device.
 	However, in same field of endeavor, Jung, paragraph [0014], In an additional feature a user interface in a mobile terminal, comprises a camera module to acquire an image of a target object in response to generation of data indicating an event during a video chat; and a control unit in response to detecting a face in the acquired image, to control, analyzing the facial image data to identify an emotional characteristic of the face by identifying a facial feature and comparing the identified feature with a predetermined feature associated with an emotion, determining similarity between the identified emotional characteristic of the face and a previously determined emotional characteristic of a face in a previously acquired image, and in response to the identified emotional characteristic being dissimilar to the previously determined emotional characteristic, generating an emotion indicative image based on the acquired image and transmitting the generated emotion indicative image to a counterpart terminal, and in response to the identified emotional characteristic being similar to the previously determined emotional characteristic, transmitting a message indicating similarity between the identified emotional characteristic and the previously determined emotional characteristic.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Jung with the Chen and Castillo, as a whole, so as to transmit the mismatched image by identifying facial features, the motivation is to displaying the image indicating the user absence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        07/12/2022